Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-36 have been allowed.
The following is an examiner’s statement of reasons for allowance:
Note: Examiner has examined all the cited prior art and International search reports; Examiner’s reasons for allowance endorse those presented on page 15 of the ISR for PCT/EP2017/062268.

Re 16: In combination with the other limitations nothing in the best prior art of record teaches, suggests, or discloses: “ a first light source configured to generate a non-polarized light in a first operating mode, and a second light source configured to generate a linearly polarized light in a second operating mode; provide the linearly polarized light through the second light source with a second polarization direction, and operate the first light source and the second light source, each alternately fully switched on with full power and each alternately fully Atty. Dkt. No. 4557.1010001-4-NEUKAM et al. Application No. 16/303,643 switched off, in a periodic, cyclical process, wherein one of the first light source and the second light source is fully switched on at a time.”

Re 28: In combination with the other limitations nothing in the best prior art of record teaches, suggests, or discloses: “a first light source configured to generate a non-polarized light in a first operating mode, and a second light source configured to generate a linearly polarized light in a second operating mode; and an image capture unit, synchronized with the first light source and the second light source by a control unit over a synchronization link, wherein the image capture 

Re 36: In combination with the other limitations nothing in the best prior art of record teaches, suggests, or discloses: “generating, by a first light source of the vehicle headlight, a non-polarized light in a first operating mode; and generating, by a second light source of the vehicle headlight, a linearly polarized light in a second operating mode; evaluating, by an image capture unit, light having a pre-definable first polarization direction; synchronizing, by a control unit over a synchronization link, the image capture unit with the first light source and the second light source, wherein the second light source provides the linearly polarized light in a second polarization direction; alternately operating, the first light source and the second light source, wherein the first light source is at full power and the second light source is switched off, or wherein the second light source is at full power and the first light source is switched off; repeating the alternating operation of the first light source or second light source in a periodic, cyclical process; and generating, by the image capture unit, image data from the light having the pre- definable first polarization direction, as a function of the surroundings of the motor vehicle illuminated by the first light source or the second light source.”

Re 17-27 and 29-35: have been allowed by virtue of dependency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.
ny inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875